PER CURIAM.
This appeal from an order of the judge of industrial claims presents four issues. After careful consideration of the briefs and record in this case, we affirm the order to the extent that it requires the appellant to pay the outstanding medical bills, attorney’s fees, and costs, and further affirm the award to the claimant of a five percent permanent partial disability of the body as a whole. However, we reverse the order to the extent that it found the claimant to be temporarily and totally disabled for a specific period of time but failed to order compensation for such period.
The record indicates temporary disability benefits were claimed, included in the application for hearing and the pre-trial stipulation, and presented for adjudication below. The order indicates the judge found the claimant was temporarily, totally disabled but failed to order compensation in the decretal portion of the order. The judge had a duty to adjudicate the issue of appel-lee’s entitlement to temporary disability benefits since it was properly presented and ripe for disposition. Deauville Hotel v. Weaver, 8 FCR 87, cert. denied, 283 So.2d 565 (Fla.1973). Moreover, since the order made a finding of fact that the appellee was entitled to temporary, total disability benefits, the judge should have awarded appropriate compensation.
Accordingly, the order is affirmed in part and reversed in part and remanded for a reconsideration on the record below of the issue of claimant’s entitlement to compensation for temporary disability.
ERVIN, SHIVERS and SHAW, JJ., concur.